Case 2:18-cv-14322-MCA-MAH Document 21 Filed 10/29/18 Page 1 of 2 PageID: 388



                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

          CHAMBERS OF                                                     MARTIN LUTHER KING
      MADELINE COX ARLEO                                                      COURTHOUSE
  UNITED STATES DISTRICT JUDGE                                          50 WALNUT ST. ROOM 2060
                                                                            NEWARK, NJ 07101
                                                                              917-297-4903

October 26, 2018

VIA ECF


                                        LETTER ORDER

Re:     Alpha Cepheus, LLC, et al. v. Chinh Chu, et al.
        Civil Action No. 18-14322                 _______________________________


Dear Counsel:
        The Court has reviewed the Motion for an Order to Show Cause and Preliminary Injunction
filed by Plaintiffs Alpha Cepheus, LLC, First United Health, LLC, Constellation Health, LLC,
Naya Constellation Health, LLC, and Constellation Health Investment, LLC (collectively,
“Plaintiffs”) against Defendants Chinh Chu, Truc To, Douglas Newton, James Stepien, Victor
Cardona, and John Doe 1-10 (collectively, “Defendants”). ECF No. 13. For the following reasons,
the request is DENIED.
        On October 24, 2018, Plaintiffs filed a Motion for an Order to Show Cause and a
Preliminary Injunction to enjoin Defendants and their affiliates “to stay away from Paul Parmar,
Salil Sharma, Kiran Sharma, their minor children, and Elena Sartison . . . , refrain from assault,
stalking, harassment, menacing, reckless endangerment, disorderly conduct, intimidation, threats,
or any criminal offense against the protected persons.” Proposed Form of Order, ECF No. 13.
Notably, Parmar is not even a party here. Plaintiffs also seek expedited discovery on the identity
of the individuals involved in the alleged activities set forth in Parmar’s affidavit. Id.
        In order to obtain preliminary injunctive relief, a party must demonstrate: (1) a likelihood
of success on the merits; (2) a likelihood that the movant will suffer irreparable harm in the absence
of the requested relief; (3) that the balance of equities is in the movant’s favor; and (4) that an
injunction is in the public interest. Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205,
210 (3d Cir. 2014). Plaintiffs’ Motion is denied for the following reasons. First, Plaintiffs have
failed to establish that they have standing to request relief since the corporate Plaintiffs have not
demonstrated harm. Second, Plaintiffs have failed to demonstrate a likelihood of success on the
merits. Plaintiffs’ brief contains only two sentences in support of that prong: “The evidence of
Defendants’ wrongdoing is overwhelming and consists of email communications, financial and
bank records, photographs, and digital forensic reports. The likelihood that Plaintiff will prevail
on the merits at trial is very high.” Pl.’s Mem. in Support at p. 2, ECF No. 14. This unsupported

                                                  1
Case 2:18-cv-14322-MCA-MAH Document 21 Filed 10/29/18 Page 2 of 2 PageID: 389



contention is insufficient to establish a likelihood of success on the merits. And Plaintiffs have
not set forth any evidence to support the elements of their RICO claim. Moreover, Plaintiffs have
failed to demonstrate that Defendants were responsible for the acts alleged in Parmar’s affidavit.
        Plaintiffs submit that their expedited discovery request will serve to “ensur[e] that all
offending parties are identified, joined as defendants, and subjected to the same Preliminary
Injunction to protect Mr. Parmar, his family and associates.” Because Plaintiffs’ preliminary
injunction application is denied, the Court will also deny the request for expedited discovery.
Discovery will proceed in the ordinary course.
                                                      SO ORDERED.

                                                    /s Madeline Cox Arleo__________
                                                    MADELINE COX ARLEO
                                                    UNITED STATES DISTRICT JUDGE




                                                2
